Affirmed by unpublished PER CURIAM opinion.
PER CURIAM.
Thomas M. Pressley appeals the district court’s order accepting the recommendation of the magistrate judge and granting summary judgment in favor of his former employer, the South Carolina Department of Corrections, on his claims arising under Title YII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 1994 & Supp.2002), and the Family Medical Leave Act, 29 U.S.C. §§ 2601-2654 (2000). We have reviewed the record and find no reversible error. Accordingly, *152we affirm on the reasoning of the district court. See Pressley v. South Carolina Dep’t of Corrections, No. CA-00-3965-6-24-BG (D.S.C. Sept. 30, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.